o S&S IN DT AHA Ee WD Fe

NY NM DO NH BH KH NO RQ DRO wom wm mmm met lt
ao NN NSN WO FF BY BO KH Oo BO CO KN DH A F&F WY LP —& OC

FILED
DAVID L. ANDERSON (CABN 149604)
United States Attorney JAN 2 4 2020

HALLIE HOFFMAN (CABN 210020) SUSAN Y. SOONG
Chief, Criminal Division CLERK, U.S. DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

MICHELLE J. KANE (CABN 210579)
KATHERINE L. WAWRZYNIAK (CABN 252751)
Assistant United States Attorneys

1301 Clay Street, Suite 3408

Oakland, California 94612

Telephone: (510) 637-3680

FAX: (510) 637-3724

michelle.kane3@usdoj.gov .

Katherine. Wawrzyniak@usdoj.gov

Attorneys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

No. CR 16-00440 WHA

UNITED STATES’ SEALING APPLICATION
AND [PROPOSED] ORDER

UNITED STATES OF AMERICA,
)
)
)
)
)

Plaintiff,
v.
YEVGENIY ALEXANDROVICH NIKULIN,

Defendant.

 

The United States hereby applies for an order directing that its Motion in Limine Number One to
Admit Co-Conspirator Statements Under Fed. R. Evid. 801(D)(2)(E), together with this Application, and
this Court’s sealing Order, be kept under seal until further order of the court. The United States makes
this request because the Motion in Limine contains a discussion of the names and personal details of
unindicted co-conspirators. The Motion in Limine also refers to documents presently maintained under
seal in other cases. Recognizing that the information that is not currently public may become public

during the trial, depending on the evidence introduced, the United States will move to unseal the Motion

APPL. AND [PROPOSED] ORDER
CR 16-00440 WHA

 

 

 

| -B
tN

Oo SBS NH DBO WTO Ee WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

in Limine and other documents or to file redacted versions on the public docket when there is no longer
a reason to maintain them under seal.

It is further requested that nothing in the Court’s Order shall prevent the United States Attorney’s
Office from obtaining copies of any of these documents under seal.

WHEREFORE, the United States respectfully requests that the Court issue an order granting this

application.
DATED: January 22, 2020 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

 

 

MICHELLE J. KANE
KATHERINE L. WARWZYNIAK
Assistant United States Attorneys

ORDER
For good cause shown, IT IS HEREBY ORDERED THAT:
The United States’ Motion in Limine Number One to Admit Co-Conspirator Statements Under
Fed. R. Evid. 801(D)(2)(E), together with this Application, and this Court’s sealing Order, be kept under
seal until further order of the court, except that the United States Attorney’s Office may obtain copies of
any of these documents under seal.

IT IS SO ORDERED.

DATED: January 24, 2020.

 

HONORABLE WILLIAM ALSUP
United States District Judge

APPL. AND PROPOSED}ORDER
CR 16-00440 WHA 2

 
